UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 14-6439


PRESTON S. LEWIS,

                     Petitioner - Appellant,

              v.

ANGELA P. DUNBAR, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:13-hc-02169-D)


Submitted: December 21, 2018                                      Decided: January 7, 2019


Before KEENAN, THACKER, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Preston S. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Preston S. Lewis, a federal prisoner, appeals from the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition. The district court ruled that Lewis’

challenge to his career offender designation was not cognizable under § 2241 pursuant to

In re Jones, 226 F.3d 328 (4th Cir. 2000). However, when it issued its decision, the

district court did not have the benefit of our recent decisions in Lester v. Flournoy, 909

F.3d 708 (4th Cir. 2018), and United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018),

petition for cert. filed, __ U.S.L.W. __ (U.S. Oct. 3, 2018) (No. 18-420). In both cases,

we held that an inmate may, under certain circumstances, challenge the legality of his

sentence in a § 2241 petition. Lester, 909 F.3d at 711-12; Wheeler, 886 F.3d at 426-29.

       Accordingly, we grant leave to proceed in forma pauperis, vacate the district

court’s order, and remand this case for further consideration of Lewis’ petition in light of

Lester and Wheeler. We deny as moot Lewis’ motions to amend. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                            VACATED AND REMANDED




                                             2